Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) rejection under 103 and objection to the specification have been considered but are not persuasive.
Applicant argues:  

    PNG
    media_image1.png
    451
    697
    media_image1.png
    Greyscale

	Examiner disagrees:  As shown in para [0031], Samuelson teaches the projection corner calculation computes the coordinates of the projection on the floor of the worksite, and then the image can be transformed into an image that is ready to be projected. During the transformation and projection of a 2D image to/onto a floor, the process requires the orientation and position of the projector relative to the system scanner and the field of view of the projector. 

	Applicant argues: 

    PNG
    media_image2.png
    360
    736
    media_image2.png
    Greyscale

Examiner disagrees:  The claim recites a method of “generate 3D point cloud” and “generate a 3D polygon mesh” and using a projector to project images onto a surface. [0030] of the specification recites: 

    PNG
    media_image3.png
    441
    719
    media_image3.png
    Greyscale
The cited and incorporated publication gives a specific technique to generate 3D point cloud and using a projector to project images onto a surface. It’s exactly the materials/techniques that the claims recite. The publication does incorporate essential material by reference to a publication. [0031] cites a publication for the technique to generate a polygon mesh. It does incorporate essential material by reference to a publication too.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33, 36-41 are rejected to because of the following informalities: claim 22 recites “position enabled projector” in the second to the last paragraph. It’s not clear what “position enabled projector” means, what it is different from a “projector”. For compact prosecution, Examiner interprets it as a “projector”.  Appropriate correction is required.
Independent claims 40 and 41 recite similar limitations, thus are rejected for the same rationale.
Dependent claims 23-33, 36-39 are rejected for the reason of dependency on the rejected claim 22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-24, 30, 32-33, 36-37, 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson et al. (US 2017/0280114 A1, hereinafter Samuelson) in view of Keitler al. (US 2017/0054954 A1, hereinafter Keitler).
Regarding claim 22, Samuelson teaches:
A system for surface profiling, comprising: 
At least one processor for executing stored instructions to: ([0023], " a computer 40, a wireless network 42, one or more clamps for attaching the device to a beam, a portable power supply 44, computer vision software for 2D/3D data processing, human-computer interaction software, a device enclosure ")
capture geometric characteristics of an object, the geometric characteristics including a surface of the object, ([0022], “the device could be installed on a fixed structure, such as by using quick release clamps. The device would then be powered up to scan the room and existing conditions. Sensors and scanners incorporated in the device could locate fixed items such as structure and perimeter concrete.”)
generate a three-dimensional (3D) point cloud of the object based on the captured geometric characteristics of the object,([0027], “Advances in 3D scanners enable one to scan a portion of a worksite creating a 3D point cloud of the worksite.”)
transform a first two-dimensional (2D) image to a second 2D image based on the perspective of a model, ([0030], “In the context of a point cloud that is captured by a 3D scanner, the origin is defined as the position and orientation of the scanner at the time that the point cloud was captured. This is very useful because it allows the orientation of the scanner to be present in the point cloud, which allows for perspective transformation, a crucial part of the system process. Similar to the problem of having different coordinate systems, having perspectives that are defined on different axis, or on an axis but at drastically different ranges, inhibits the ability to successfully align two point clouds. Since the alignment algorithm has a maximum correspondence distance, which defines the region around a point where correspondences can be computed, the difference in axes or axis ranges prevents the alignment from working. This is resolved by translating one of the point clouds so that they are within an overlapping range on the same axis. One may choose to translate the CAD generated point cloud because it is affected by a change in perspective (as long as the 2D CAD is aligned to it). It is believed that the transformation matrix generated from the point cloud alignment can be used to transform the 2D floor plan for projection. At that point, the work site plan may be projected onto the work surface.”) and
project the second 2D image onto the surface of the object. ([0030], “Since the alignment algorithm has a maximum correspondence distance, which defines the region around a point where correspondences can be computed, the difference in axes or axis ranges prevents the alignment from working. This is resolved by translating one of the point clouds so that they are within an overlapping range on the same axis. One may choose to translate the CAD generated point cloud because it is affected by a change in perspective (as long as the 2D CAD is 
wherein the system for surface profiling is included in a position enabled projector, ( Samuelson, [0023], “As illustrated in FIGS. 1, 3 and 4, the present scanner-projector and auxiliary apparatus could consist of: a 3D laser scanner 36, a laser projector 38, a computer 40,” [0024]-[0025], “The device may include a 3D laser LIDAR scanner; a laser projector; an onboard computer, cellular, Wi-Fi, Bluetooth and GPS receivers; live camera 48; and 3D printed case 46. 
Additional components could be the following. OGS is an accurate and cost-effective field information collection method that obtains data by using Global Positioning System (GPS) technology for establishing the horizontal and vertical positions of various items in the field.”)
wherein the transformation is further based on one or more of: (i) a position of the position enabled projector and (ii) an orientation of the position enabled projector.([0031], “Projection corner calculation computes the coordinates (in meters) of the projection on the floor of the worksite, relative to the Southwest corner of the worksite, which should be equivalent to the lower left corner of the CAD drawing. Once the corners of the projection region are known, an image can be extracted from the 2D CAD drawings and transformed into an image that is ready to be projected. This process requires the orientation and position of the projector relative to (in the coordinate system of) the system scanner, and the field of view (horizontal and vertical) of the projector. The position of the projector is denoted as [x y z] in meters and the orientation is denoted with \tip" (rotation around X-axis), \tilt" (rotation around Y-axis), and \roll" (rotation around Z-axis), all relative to the projector looking straight down 
However, Samuelson does not teach:
generate a 3D polygon mesh of the object based on the generated 3D point cloud, 
On the other hand, Keitler teaches:
generate a 3D polygon mesh of the object based on the generated 3D point cloud, a model can be generated 3D polygon mesh ([0097]. “In spite of different physical measuring principles, the result in each case is a dense point cloud which represents the surface of the scanned object. These point clouds (sometimes several million points) may now be transferred in terms of software engineering to an efficiently manageable polygon mesh by surface reconstruction (triangulated irregular network).”)
Samuelson teaches scanning a surface and generating a 3D point cloud based on certain perspective, transforming a 2D design based on the perspective of the point cloud and then projecting the 2D design on the surface to help building construction. Keitler teaches a generated location 3D point cloud can be converted into a 3D mesh model. Keitler’s method effectively used to match a scanned surface against a planned surface in the context of a 
It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson with the teachings of Keitler. The combination will convert a captured surface data into 3D mesh model, convert 2D design data based on the perspective of the 3D mesh model and project the converted 2D design data onto the surface to help constructors avoid common errors. The benefit of the combination would be to effectively to match a scanned surface against a planned surface in the context of a variance comparison. (Keitler, [0097])

Regarding claim 23, Samuelson in view of Keitler teaches:
The system of claim 22, further comprising one or more of the following: (i) at least one camera, (ii) at least one laser scanner, and (iii) at least one surface profiling sensor, wherein the at least one camera, the at least one scanner, and the at least one surface profiling sensor are configured to profile the surface of the object. ( Samuelson, [0023], “As illustrated in FIGS. 1, 3 and 4, the present scanner-projector and auxiliary apparatus could consist of: a 3D laser scanner 36, a laser projector 38, a computer 40,” [0022], “the device could be installed on a fixed structure, such as by using quick release clamps. The device would then be powered up to scan the room and existing conditions. Sensors and scanners incorporated in the device could locate fixed items such as structure and perimeter concrete.”)

Regarding claim 24, Samuelson in view of Keitler teaches:
The system of claim 2, wherein the at least one camera includes a time-of-flight camera. (Keitler, [0097], “According to an alternative approach, the visualization system presented may be realized on the basis of structured light scanning technology, entirely without any markers or (combination) markers. Structured light scanning systems, also known as "structured light 3D scanners" in English language usage, are already in use nowadays to generate so-called "dense point clouds" of objects, a classical method of measuring technology. Depending on the size of the objects to be measured, structured light scanners or laser scanners are employed. The former ones function based on structured light projection, the latter ones based on a projection of laser lines, combined with the measurement of the travel time of the light (time of flight).” Samuelson teaches using a camera, Keitler teaches a specific type of camera. It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson with the teachings of Keitler to use a time-of-flight camera without using any markers. The benefit would be to reduce system operation complexity. )

Regarding claim 30, Samuelson in view of Keitler teaches:
The system of claim 22, wherein the 3D polygon mesh includes a plurality of polygons arranged to virtually exhibit an overall shape of the object, wherein the plurality of polygons are triangles. (Keitler, [0097], “In spite of different physical measuring principles, the result in each case is a dense point cloud which represents the surface of the scanned object. These point clouds (sometimes several million points) may now be transferred in terms of software 

Regarding claim 32, Samuelson in view of Keitler teaches:
The system of claim 22, wherein the surface of the object is an uneven surface. (Samuelson, [0005], “The present invention contemplates a portable imaging apparatus capable of surveying the building area under construction and laying out an architectural plan on the floor surface through the use of lasers, projectors and sensors.” [0011], “The device scans the raw space, compares the proposed construction documents with the existing conditions and projects a full scale accurate image of the plan on a work surface of either gravel, dirt and/or concrete.”)

Regarding claim 33, Samuelson in view of Keitler teaches:
The system of claim 22, wherein the projection of the second 2D image onto the uneven surface of the object is such that all characteristics of the first 2D image are positioned on the uneven surface with true location and true scale. (Samuelson, [0005], “verifying the scale; calibrating; generating a scanned image; overlaying, superimposing or comparing the architectural plan and the scanned image of existing conditions; adjusting the plan to fit exactly with the scanned image (make exact overlay); creating a projected image from the adjusted plan; projecting the image onto a base horizontal building surface; adjusting brightness, clarity, and sharpness; fine tuning the projected image using a hand held controller (verify scale/adjust image to conform with actual space);”)

Regarding claim 36, Samuelson in view of Keitler teaches:
The system of claim 22, wherein the at least one camera is mechanically secure relative to the position enabled projector. (Keitler, [0014], “Now if the camera, as a part of the 3D sensor system of the tracking device, is accommodated in the projection unit (i.e. if a rigid connection is provided between the camera and the projector), the pose of the projector can be easily determined.” It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson with the teachings of Keitler to easily determine the pose of the projector.)

Regarding claim 37, Samuelson in view of Keitler teaches:
The system of claim 22, wherein the first 2D image is a blueprint of a construction- related task. (Samuelson, [0022], “The desired architectural plan is downloaded into the device. The plan may be embodied in Autocad or AutoDesk. For example, Revit is a single application that includes features for architectural design,”)

Regarding claim 39, Samuelson in view of Keitler teaches:
The system of claim 22, wherein the projection of the second 2D image onto the surface of the object is automatically updated, when the position enabled projector is moved based on an updated transformation. (Samuelson, [0037], “Next, an installer determines where to mount the system, typically on an overhead support beam. Generally, the system will be mounted as high as possible with the projector at an angle and the scanner possibly aligned 

Regarding claim 40, Samuelson teaches:
A method for surface profiling by a system ([0023], “As illustrated in FIGS. 1, 3 and 4, the present scanner-projector and auxiliary apparatus could consist of: a 3D laser scanner 36, a laser projector 38, a computer 40, a wireless network 42, one or more clamps for attaching the device to a beam, a portable power supply 44, computer vision software for 2D/3D data processing, human-computer interaction software, a device enclosure and protective transporting case 46.”), the method comprising the steps of: 
by at least one processor ([0023], " a computer 40, a wireless network 42, one or more clamps for attaching the device to a beam, a portable power supply 44, computer vision software for 2D/3D data processing, human-computer interaction software, a device enclosure ")
capturing, geometric characteristics of an object, the geometric characteristics including a surface of the object, ([0022], “the device could be installed on a fixed structure, such as by using quick release clamps. The device would then be powered up to scan the room and existing conditions. Sensors and scanners incorporated in the device could locate fixed items such as structure and perimeter concrete.”)
generating, a three-dimensional (3D) point cloud of the object based on the captured geometric characteristics of the object,([0027], “Advances in 3D scanners enable one to scan a portion of a worksite creating a 3D point cloud of the worksite.”)
transforming, a first two-dimensional (2D) image to a second 2D image based on the perspective of a model generated 3D polygon mesh, ([0030], “In the context of a point cloud that is captured by a 3D scanner, the origin is defined as the position and orientation of the scanner at the time that the point cloud was captured. This is very useful because it allows the orientation of the scanner to be present in the point cloud, which allows for perspective transformation, a crucial part of the system process. Similar to the problem of having different coordinate systems, having perspectives that are defined on different axis, or on an axis but at drastically different ranges, inhibits the ability to successfully align two point clouds. Since the alignment algorithm has a maximum correspondence distance, which defines the region around a point where correspondences can be computed, the difference in axes or axis ranges prevents the alignment from working. This is resolved by translating one of the point clouds so that they are within an overlapping range on the same axis. One may choose to translate the CAD generated point cloud because it is affected by a change in perspective (as long as the 2D CAD is aligned to it). It is believed that the transformation matrix generated from the point cloud  and
projecting, the second 2D image onto the surface of the object. ([0030], “Since the alignment algorithm has a maximum correspondence distance, which defines the region around a point where correspondences can be computed, the difference in axes or axis ranges prevents the alignment from working. This is resolved by translating one of the point clouds so that they are within an overlapping range on the same axis. One may choose to translate the CAD generated point cloud because it is affected by a change in perspective (as long as the 2D CAD is aligned to it). It is believed that the transformation matrix generated from the point cloud alignment can be used to transform the 2D floor plan for projection. At that point, the work site plan may be projected onto the work surface.”)
and using the projected second 2D image in a construction task. ([0030], It is believed that the transformation matrix generated from the point cloud alignment can be used to transform the 2D floor plan for projection. At that point, the work site plan may be projected onto the work surface.”)
wherein the system is included in a position enabled projector, ( Samuelson, [0023], “As illustrated in FIGS. 1, 3 and 4, the present scanner-projector and auxiliary apparatus could consist of: a 3D laser scanner 36, a laser projector 38, a computer 40,” [0024]-[0025], “The device may include a 3D laser LIDAR scanner; a laser projector; an onboard computer, cellular, Wi-Fi, Bluetooth and GPS receivers; live camera 48; and 3D printed case 46. 

wherein the transformation is further based on one or more of: (i) a position of the position enabled projector and (ii) an orientation of the position enabled projector.([0031], “Projection corner calculation computes the coordinates (in meters) of the projection on the floor of the worksite, relative to the Southwest corner of the worksite, which should be equivalent to the lower left corner of the CAD drawing. Once the corners of the projection region are known, an image can be extracted from the 2D CAD drawings and transformed into an image that is ready to be projected. This process requires the orientation and position of the projector relative to (in the coordinate system of) the system scanner, and the field of view (horizontal and vertical) of the projector. The position of the projector is denoted as [x y z] in meters and the orientation is denoted with \tip" (rotation around X-axis), \tilt" (rotation around Y-axis), and \roll" (rotation around Z-axis), all relative to the projector looking straight down such that the top of the projection is the northern edge of the projection. Using the orientation and position, four unit vectors, which represent the depth edges of the projector frustum, are computed. The projector frustum is the geometric representation of the projection. The corners of the projection are the four points where the four unit vectors intersect the floor of the worksite, typically the Z=C plane, where C is a constant depth (indicating a level floor) that is usually 0 (meters) or a few centimeters below 0 (meters). Using the vertical field of view (vFOV) and the horizontal field of view (hFOV). The four unit vectors are:…”)
However, Samuelson does not teach:
Generating, a 3D polygon mesh of the object based on the generated 3D point cloud, 
On the other hand, Keitler teaches:
generating a 3D polygon mesh of the object based on the generated 3D point cloud, a model can be generated 3D polygon mesh ([0097]. “In spite of different physical measuring principles, the result in each case is a dense point cloud which represents the surface of the scanned object. These point clouds (sometimes several million points) may now be transferred in terms of software engineering to an efficiently manageable polygon mesh by surface reconstruction (triangulated irregular network).”)
Samuelson teaches scanning a surface and generating a 3D point cloud based on certain perspective, transforming a 2D design based on the perspective of the point cloud and then projecting the 2D design on the surface to help building construction. Keitler teaches a generated location 3D point cloud can be converted into a 3D mesh model. Keitler’s method effectively used to match a scanned surface against a planned surface in the context of a variance comparison. Furthermore, a 3D mesh model carries the same capturing perspective of a 3D point cloud.
It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson with the teachings of Keitler. The combination will convert a captured surface data into 3D mesh model, convert 2D design data based on the perspective of the 3D mesh model and project the converted 2D design data onto the surface to help constructors avoid common errors. The benefit of the combination would be to effectively used to match a scanned surface against a planned surface in the context of a variance comparison. (Keitler, [0097])

Claim 41 recites similar limitations of claim 22, but in a form of medium. The rejection rationale of claim 22 is applied to claim 41.

Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson in view of Keitler and further in view of Bendall (US 2013/0201489 A1).
Regarding claim 26, Samuelson in view of Keitler teaches:
The system of claim 22, wherein characteristics of the object are captured based on at least one light pattern projected onto the surface and capturing the at least one projected light pattern using one or more cameras. (Keitler, [0019], “In one example embodiment of the invention, the markers include retroreflector marks which are preferably arranged in the center of the respective marker. Using a laser projector, the retroreflector marks can be aimed at well and, using an optimization algorithm, a centering can be effected by measuring the reflected light, so that 2D correspondences in the image coordinate system of the projection unit matching with reference positions known in 3D can be produced for a calculation of the transformation between the projection unit and the object.” [0034], “In accordance with a particularly preferred embodiment of the method according to the invention, markers--preferably the same markers--are used for a calibration of the reference points in a coordinate system of the environment or of the object and for the determination of a change in the position and/or orientation of the object and/or of the projection unit.”)
However, Samuelson in view of Keitler does not teach:
of the object are captured based on at least one light pattern can be geometric characteristics
On the other hand, Bendall teaches:
characteristics of the object are captured based on at least one light pattern can be geometric characteristics ([0036], “The viewing optics and probe optics within probe assembly 110 guide and focus received light patterns reflected from rotor 103 or a surface (not shown) of rotor 103 onto imager 213. Imager 213 converts optical images of the plurality of structured light patterns that are reflected from the surface of rotor 103 to an electrical video signal that is transmitted to processor 150 and/or diagnostic system 116 to determine the geometric characteristics of the surface of rotor 103 by using the images that are derived from the electrical video signal. Computing device 122 (shown in FIG. 1) further analyzes and/or processes the signal such that a visual output of the image may be presented to the user via display device 124 (shown in FIG. 1).”)
Samuelson in view of Keitler teaches characteristics can be acquired based on light pattern. Bendall teaches characteristics acquired based on light pattern can be geometric characteristics.
It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson and Keitler with the teachings of Bendall to capture object geometric characteristics based on light pattern. 

Regarding claim 27, Samuelson in view of Keitler teaches:
The system of claim 26, wherein the 3D point cloud of the object is generated based on captured geometric characteristics (Samuelson, [0013], “A 3D Point Cloud 20 of the room could be scanned and viewed by the Technician to gain awareness of the situation they were supporting.” (Samuelson, [0022], “the device could be installed on a fixed structure, such as by using quick release clamps. The device would then be powered up to scan the room and existing conditions. Sensors and scanners incorporated in the device could locate fixed items such as structure and perimeter concrete.”)
However, Samuelson in view of Keitler does not teach:
Captured geometric characteristics can be based on the at least one captured light pattern.
On the other hand, Bendall teaches:
Captured geometric characteristics can be based on the at least one captured light pattern. ([0036], “The viewing optics and probe optics within probe assembly 110 guide and focus received light patterns reflected from rotor 103 or a surface (not shown) of rotor 103 onto imager 213. Imager 213 converts optical images of the plurality of structured light patterns that are reflected from the surface of rotor 103 to an electrical video signal that is transmitted to processor 150 and/or diagnostic system 116 to determine the geometric characteristics of the surface of rotor 103 by using the images that are derived from the electrical video signal. Computing device 122 (shown in FIG. 1) further analyzes and/or processes the signal such that a visual output of the image may be presented to the user via display device 124 (shown in FIG. 1).”)

It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson and Keitler with the teachings of Bendall to generate point cloud based on light pattern.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson in view of Keitler and Kazhdan et al. (“Screened Poisson Surface Reconstruction”, hereinafter Kazhdan)
Regarding claim 28, Samuelson in view of Keitler teaches:
The system of claim 22, the 3D polygon mesh 
However, Samuelson in view of Keitler does not teach:
wherein the 3D polygon mesh is generated based on Poisson surface reconstruction 
On the other hand, Kazhdan teaches:
wherein the 3D polygon mesh is generated based on Poisson surface reconstruction. (page 29:2, right, Section: Review of Poisson Surface Reconstruction: “The approach of Poisson surface reconstruction is based on the observation that the (inward pointing) normal field of the boundary of a solid can be interpreted as the gradient of the solid’s indicator function. Thus, given a set of oriented points sampling the boundary, a watertight mesh can be obtained by: (1) transforming the oriented point samples into a continuous vector field in 3D, (2) finding 
Samuelson in view of Keitler teaches generating a 3D mesh, but does not teach the specific method of generating the 3D mesh. Kazhdan teaches a specific method of generating the 3D mesh.
It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson in view of Keitler with the teachings of Kazhdan to incorrprate a specific method of generating a 3D mesh. 

Claim 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson in view of Keitler and further in view of Lange (US 2012/0182403 A1).
Regarding claim 29, Samuelson in view of Keitler teaches:
The system of claim 22, transform a first 2D image to a second 2D image(Samuelson, [0030], “In the context of a point cloud that is captured by a 3D scanner, the origin is defined as the position and orientation of the scanner at the time that the point cloud was captured. This is very useful because it allows the orientation of the scanner to be present in the point cloud, which allows for perspective transformation, a crucial part of the system process. Similar to the problem of having different coordinate systems, having perspectives that are defined on different axis, or on an axis but at drastically different ranges, inhibits the ability to successfully align two point clouds. Since the alignment algorithm has a maximum correspondence distance, which defines the region around a point where correspondences can be computed, the difference in axes or axis ranges prevents the alignment from working. This is resolved by 
However, Samuelson in view of Keitler does not teach:
wherein the transformation is based on an affine transformation.
On the other hand, Lang teaches:
locate a first triangle in an orthoimage of the first 2D image and a second triangle in the 3D polygon mesh corresponding to the first triangle, ([0198], “It is therefore possible to calculate a 2D affine transformation for the 3D polygon (referenced to its own plane as a 2D triangle) to convert it from its own planar space to the 2D planar space of the texture map. In other words, the transformation is calculated from the three vertices of the polygon (in their own 2D planar space), to the three corresponding texture coordinates. Once the basic affine transformation has been calculated, it is possible to apply the same set of transformations for all the calculated screen pixels (that have been projected onto the 3D polygon).”)
Samuelson in view of Keitler teaches converting a first 2D image to a second 2D image, but does not teach the detailed method. Lange teaches a specific method of using affine transformation.
It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson in view of 

Regarding claim 31, Samuelson in view of Keitler teaches:
The system of claim 30, wherein the transformation of the first 2D image to the second 2D image further includes the at least one processor executing stored instructions to: (Samuelson, [0030], “In the context of a point cloud that is captured by a 3D scanner, the origin is defined as the position and orientation of the scanner at the time that the point cloud was captured. This is very useful because it allows the orientation of the scanner to be present in the point cloud, which allows for perspective transformation, a crucial part of the system process. Similar to the problem of having different coordinate systems, having perspectives that are defined on different axis, or on an axis but at drastically different ranges, inhibits the ability to successfully align two point clouds. Since the alignment algorithm has a maximum correspondence distance, which defines the region around a point where correspondences can be computed, the difference in axes or axis ranges prevents the alignment from working. This is resolved by translating one of the point clouds so that they are within an overlapping range on the same axis. One may choose to translate the CAD generated point cloud because it is affected by a change in perspective (as long as the 2D CAD is aligned to it). It is believed that the transformation matrix generated from the point cloud alignment can be used to transform the 2D floor plan for projection. At that point, the work site plan may be projected onto the work surface.”)
However, Samuelson in view of Keitler does not teach:
locate a first triangle in an orthoimage of the first 2D image and a second triangle in the 3D polygon mesh corresponding to the first triangle, 
determine an affine transformation between the first and second triangles, and generate a third triangle based on the transformation.
On the other hand, Lang teaches:
locate a first triangle in an orthoimage of the first 2D image and a second triangle in the 3D polygon mesh corresponding to the first triangle, ([0198], “It is therefore possible to calculate a 2D affine transformation for the 3D polygon (referenced to its own plane as a 2D triangle) to convert it from its own planar space to the 2D planar space of the texture map. In other words, the transformation is calculated from the three vertices of the polygon (in their own 2D planar space), to the three corresponding texture coordinates.”)
determine an affine transformation between the first and second triangles, and generate a third triangle based on the transformation.([0198], “Once the basic affine transformation has been calculated, it is possible to apply the same set of transformations for all the calculated screen pixels (that have been projected onto the 3D polygon).”)
Samuelson in view of Keitler teaches converting a first 2D image to a second 2D image, but does not teach the detailed method. Lange teaches a specific method of using affine transformation.
It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson in view of Keitler with the teachings of Lange to use a specific method to convert a first 2D image to another 2D image.

Claim 25, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson in view of Keitler and further in view of Kim (US 2009/0179987 A1).
Regarding claim 25, Samuelson in view of Keitler teaches:
The system of claim 23, 
However, Samuelson in view of Keitler does not teach:
further comprising one or more range meters configured to measure a distance between the one or more range meters and the object.
On the other hand, Kim teaches:
further comprising one or more range meters configured to measure a distance between the one or more range meters and the object. ([0159], “In another embodiment, one or more range finders measure distances with different aims, and the system selects the distance measurement based on the motion of the vehicle, the motion of distant objects, and/or the size of distant objects.”)
Samuelson in view of Keitler teaches using camera and projector to capture image. Kim further teaches use range sensor to measure distance between sensor and an object. 
It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson in view of Keitler with the teachings of Kim. Distance will have impact about the calculation of the transformation of image. The benefit of the combination would provide more accurate result regarding the calculation of the image transformation.

claim 38, Samuelson in view of Keitler teaches:
The system of claim 22, further comprising at least two cameras,( Keitler, [0036], “In another example, the method markers may be dispensed with entirely. For determining the position and/or orientation of the object, a structured light scanning process is carried out instead, in which preferably the projection unit projects an image which is captured using one or more cameras”) and 
However, Samuelson in view of Keitler does not teach:
at least three range meters, wherein the at least three range meters are configured to measure a distance between each respective range meter and the object.
On the other hand, Kim teaches:
at least three range meters, wherein the at least three range meters are configured to measure a distance between each respective range meter and the object. ([0159], “In another embodiment, one or more range finders measure distances with different aims, and the system selects the distance measurement based on the motion of the vehicle, the motion of distant objects, and/or the size of distant objects.”)
Samuelson in view of Keitler teaches using camera and projector to capture image. Kim further teaches use range sensor to measure distance between sensor and an object. 
It would have been obvious before the time the invention was effectively filed to a person having ordinary skills in the art to have combined the teachings of Samuelson in view of Keitler with the teachings of Kim. Distance will have impact about the calculation of the transformation of image. The benefit of the combination would provide more accurate result regarding the calculation of the image transformation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611